DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/07/2021.

Claim Objections
Claims 9, 11 and 15 are objected to because of the following informalities.  Appropriate correction is required.
Claim 9 recites, “an elbow of the person's hand”.  A person’s hand does not have an elbow.
Claim 11 recites, “mated ti said first adjustment portion” in the last line of the claim.  It appears that “ti” is a typographical error for “to”.
Claim 15 recites, “a thumb and an elbow”.  These limitations are previously recited in claim 9, and therefore should be referred to by “the”, “said”, or similar language.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a length adjustment assembly” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burns (US 2003/0004018).
Regarding claim 9, Burns teaches a method for using a physical therapy band for training a person having a thumb and an elbow, said method comprising: providing a strap (100) having a first end and a second end opposite said first end, said strap having an elongate configuration; insert a thumb of a person's hand through a first loop member (160) attached to said first end of said strap; and insert an elbow of the person's hand through a second loop member (110) attached to said second end of said strap; wherein said strap is constructed of an elastic material that is resilient and movable between an at-rest configuration and a lengthened configuration, said strap being naturally biased toward said at-rest configuration (abstract).
Regarding claim 15, Burns teaches said strap has a linear configuration having a length for extending between a thumb and an elbow of a person, said strap having a thin construction (see Fig. 1).



Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burns (US 2003/0004018) as applied to claim 9 above, and further in view of Zeide (US 7,491,186).
Burns does not specifically disclose changing a length of the strap using a length adjustment assembly attached to a front side of said strap.  Zeide teaches a method for using an elastic physical therapy strap comprising changing a length of the strap using a length adjustment assembly (311, 312 407), attached to a front side of said strap. Zeide’s length adjustment assembly is considered to be an equivalent to that disclosed by applicant because it performs the function specified (length adjustment) in substantially the same way (hook and loop adjustment) and produces substantially the same results (shortening or lengthening of the strap.  Further, a person of ordinary skill in the art would have recognized the interchangeability of the element shown in the prior art for the corresponding element disclosed in the specification (see MPEP 2183).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Burns by providing the length adjustment taught by Zeide in order to allow the user to customize the length of the strap according to their needs.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burns (US 2003/0004018) as applied to claim 9 above, and further in view of Byrd (US 2011/0111930).
Burns does not specifically disclose a front side of said strap includes an indicia area having at least one alphanumeric indicium indicative of advertising content.  Byrd teaches an elastic physical .

Allowable Subject Matter
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach or make obvious the combination of limitations required by claim 11.  In particular, the cited references do not disclose the method as described by claim 10 and further wherein the length adjustment assembly includes: a first adjustment portion fixedly attached to said front side of said strap that is constructed of loop material; a second adjustment portion having a first section fixedly attached to said front side and a second section having a proximal edge pivotally coupled to said first section and having a bottom side constructed of a hook material, said second section being pivotally movable between an adjustment configuration in which said second section is displaced from said first adjustment portion and a deployed configuration mated to said first adjustment portion.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ROBERTSON whose telephone number is (571)272-5001.  The examiner can normally be reached on Monday-Friday, 8:30 am to 6:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JENNIFER ROBERTSON
Primary Examiner
Art Unit 3784



/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784